DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “at least one for receiving at least one fastener” renders the claim vague and indefinite because it is unclear how many fasteners are received in each hole. 
In claims 1 and 3, the recitation “at thickness extending in a dimension between said first and second surfaces” renders the claim vague and indefinite because dimension is a measurement and not an axis. 
In claim 6, the recitation “prepackaged” is confusing.  It is suggested that Applicant recite “pre-assembled” for consistency with the specification. 
In claim 6, the recitation “extraction tool bore being in the direction of the tool longitudinal axis” renders the claim vague and indefinite because it is unclear what orientation or configuration is being claimed.  It appears that Applicant intended to recite the tool bore extending along a length of the tool.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al. (US 9113970).
Lewis et al. disclose a bone plate system for use with fasteners for fixation of a fractured bone, the system including: a bone plate 12, the bone plate including an elongate shaft or portion for placement against a bone, the bone plate including a threaded hole, each of the threaded holes for receiving a fastener (e.g. 20), each of said at least one threaded holes defining, the plate further including a bone contacting first surface, an opposite second surface, the plate having a thickness between said first and second surfaces; and at least one locking insert or tubular guide cap 16 having external threads engageable with a threaded hole of the plate, an internal bore 38, a proximal end and a distal end (Figs. 1-5 and 12, col. 5, lines 38-67, col. 6 and col. 7, lines 1-24).
Regarding claims 2 and 4, Lewis et al. disclose tubular drill guide cap 16 to have a flange 36; guide cap 16 being constructed of a material softer than a screw inserted into bore 38  (interpreted to mean the flange is flexible) (Figs. 1-5 and 12, col. 5, lines 38-67, col. 6 and col. 7, lines 1-24).
Regarding claims 3 and 5, Lewis et al. disclose an insert driver or cap removal tool 160 with a distal end shaped to engage a proximal end of cap 16, the cap and the tool being releasably connectable and wherein the tool is slid into and out of cap 16 to engage and disengage with cap 16 (Figs. 1-5 and 12, col. 5, lines 38-67, col. 6 and col. 7, lines 1-24).




Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Trebing et al. (US 5601553) in view of Castaneda et al. (US 20080015591).
Trebing et al. disclose providing a drill guide or alignment drill guide cap (Fig. 10) having a knurled upper section, a threaded tip to engage threads of plate holes and a bore hole 36 that runs through the guide for receiving a suitable drill (Fig. 10 and col. 4, lines 1-11).
Trebing et al. disclose all elements of the claimed invention except for: (1) providing the caps pre-assembled on the plate; and (2) an extraction tool that is used to guide a drill as well as to aid in removing the caps. 
Castaneda et al. disclose providing a plate with guides pre-assembled to a surgeon.  Castaneda et al. also disclose an extraction tool or guide extension coupled to a drill guide or cap to provide a longer guide to facilitate procedures where a longer guide for orthopedic instrumentation is helpful wherein the guide extension also serves as an extraction tool to remove the drill guide or cap (Figs. 4-15, paras [0017] and [0037]-[0042]).
It would have been recognized by one of ordinary skill in the art that applying the known technique of providing a guide extension or extraction tool, as taught by Castaneda et al, would have yielded predictable results, i.e., providing a longer guide when required by a surgical procedure and also serving as an extraction tool to remove a drill guide or cap while providing easy access to the attending surgeon. 
The claimed method steps are rendered obvious by the above discussion. 



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 14, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775